Dismiss and Opinion Filed April 15, 2014




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-14-00059-CV

         DONAL R. SCHMIDT, JR. AND THIMOTHY S. WAFFORD, Appellants
                                      V.
             P.I. HOLDINGS I, INC., AND COMPASS BANK, Appellees

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-02486

                              MEMORANDUM OPINION
                Before Chief Justice Wright, and Justices Lang-Miers and Brown
                                Opinion by Chief Justice Wright
       The clerk’s record in this case is overdue. By letter dated February 5, 2014, we informed

appellants the clerk’s record had not been filed because appellants had not paid for the clerk’s

record. We directed appellants to provide verification of payment or arrangements to pay for the

clerk’s record or to provide written documentation that they had been found entitled to proceed

without payment of costs. We cautioned appellants that failure to do so would result in the

dismissal of this appeal without further notice. To date, the clerk’s record has not been filed, and

appellants have not provided the required documentation or otherwise corresponded with the

Court regarding the status of the clerk’s record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                   /Carolyn Wright/
140059F.P05                                        CAROLYN WRIGHT
                                                   CHIEF JUSTICE




                                             –2–
                                    S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  JUDGMENT

DONAL R. SCHMIDT, JR. AND                      On Appeal from the 192nd Judicial District
THIMOTHY S. WAFFORD, Appellants                Court, Dallas County, Texas
                                               Trial Court Cause No. DC-13-02486.
No. 05-14-00059-CV        V.                   Opinion delivered by Chief Justice Wright.
                                               Justices Lang-Miers and Brown
P.I. HOLDINGS I, INC., AND COMPASS             participating.
BANK, Appellees

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellees P.I. HOLDINGS I, INC., AND COMPASS BANK
recover their costs of this appeal from appellants DONAL R. SCHMIDT, JR. AND THIMOTHY
S. WAFFORD.


Judgment entered April 15, 2014




                                               /Carolyn Wright/
                                               CAROLYN WRIGHT
                                               CHIEF JUSTICE




                                         –3–